Per Curiam.

Appellant seeks exemption for a two-story house in Akron. Over a year ago in True Christianity Evangelism v. Tracy (1999), 87 Ohio St.3d 48, 716 N.E.2d 1154, we remanded this matter to the Board of Tax Appeals (“BTA”) to determine whether appellant used the property exclusively for charitable purposes.
The BTA found that the property is neither open to the public nor used in public worship. No one resides in the house. Jeffrey A. Botzko, appellant’s president, is the only person using the property. After remand, the BTA denied the exemption because the property was not being used exclusively for charitable purposes. This cause is now before this court upon an appeal as of right.
Appellant seeks exemption under R.C. 5709.12, which states that “[r]eal * * * property belonging to institutions that is used exclusively for charitable purposes shall be exempt from taxation.”
We are to strictly construe statutes granting exemption, and the burden rests on the one claiming an exemption to demonstrate that the property qualifies. *118OCLC Online Computer Library Ctr., Inc. v. Kinney (1984), 11 Ohio St.3d 198, 11 OBR 509, 464 N.E.2d 572.
To be exempted from taxation under R.C. 5709.12, the property must (1) belong to an institution and (2) be used exclusively for charitable purposes. Highland Park Owners, Inc. v. Tracy (1994), 71 Ohio St.3d 405, 406, 644 N.E.2d 284, 286. The BTA found that appellant was an institution, and that finding has not been challenged; thus, the property belonged to an institution.
The BTA next found that the primary use of the property was “an evangelistic one.” On the basis of this finding, the BTA stated that “a distinction may be drawn between charitable and religious institutions and the activities in which they engage.” The BTA cited for support Summit United Methodist Church v. Kinney (1982), 2 Ohio St.3d 72, 2 OBR 628, 442 N.E.2d 1298; Summit United Methodist Church v. Kinney (1983), 7 Ohio St.3d 13, 7 OBR 406, 455 N.E.2d 669; and Operation Evangelize-Youth Mission, Inc. v. Kinney (1982), 69 Ohio St.2d 346, 23 O.O.3d 315, 432 N.E.2d 200. We decline to follow these cases because they limited the application of R.C. 5709.12 to the entities described in R.C. 5709.121. The application of R.C. 5709.121 is limited by its terms to “[r]eal property and tangible personal property belonging to a charitable or educational institution or to the state or a political subdivision.” R.C. 5709.121 does not limit the application of R.C. 5709.12 to other entities. This case applies only R.C. 5709.12.
In Episcopal Parish v. Kinney (1979), 58 Ohio St.2d 199, 201, 12 O.O.3d 197, 198, 389 N.E.2d 847, 848, we adopted Justice Stern’s concurring opinion in White Cross Hosp. Assn. v. Bd. of Tax Appeals (1974), 38 Ohio St.2d 199, 203, 67 O.O.2d 224, 226, 311 N.E.2d 862, 864, wherein he stated that as regards R.C. 5709.12, “any institution, irrespective of its charitable or noncharitable character, may take advantage of a tax exemption if it is making exclusive charitable use of its property.” (Emphasis sic.) Thus, R.C. 5790.12 is applicable to “any institution”; religious institutions are not excluded from the application of R.C. 5709.12. Conversely, the application of R.C. 5709.121 is limited to charitable or educational institutions or to the state or a political subdivision.
Thus, for purposes of exemption under R.C. 5709.12 whether the institution is religious or charitable is not a relevant factor. The relevant factor for determining exemption under R.C. 5709.12 is whether the institution is using the property exclusively for charitable purposes. In Am. Commt. of Rabbinical College of Telshe, Inc. v. Bd. of Tax Appeals (1951), 156 Ohio St. 376, 46 O.O. 217, 102 N.E.2d 589, paragraph one of the syllabus, we held, “If operated without any view to profit, an institution used exclusively for the lawful advancement of education and of religion is an institution used exclusively for charitable purposes, within the meaning of Section 2 of Article XII of the Constitution and of Section 5353, *119General Code [now R.C. 5709.12].” See, also, opinion of Justice Taft concurring in judgment in Cleveland Bible College v. Bd. of Tax Appeals (1949), 151 Ohio St. 258, 261, 39 O.O. 70, 71, 85 N.E.2d 284, 285.
The BTA found that the primary use of the property was (1) “an evangelistic one” and (2) for “the preparation and dissemination of a religious message.” At another point the BTA stated that the property was “used by Botzko in the preparation and deliverance of his evangelic message.”
The term “evangelistic” is defined in Webster’s Third New International Dictionary (1986) 786 as “1: of or relating to evangelism.” “Evangelism” is defined as “1: the proclamation of the gospel; * * * the presentation of the gospel to individuals and groups by such methods as preaching, teaching, and personal or family visitation programs 2: missionary, militant, or crusading zeal for or earnest advocacy of any cause.” Id. In describing his activities, Botzko stated:
“My goal is to inspire, enthuse, or to badger people into actually reading the Bible and finding out what it says and living up to its standards. Or even apart from that, just encourage them to seek the highest moral standards they can from whatever source they will accept. Like I tried to encourage people who believe in the Koran to find the best moral standards in it and see if there is higher things in the Bible that you can go above what the Koran says.
“I try to promote true Christianity, but if .1 can’t do that, I still try to promote the best moral standards part.”
In another part of his testimony, Botzko described his activities as “distribution of the literature, influencing everyone I can, in any way, to live up to the better moral standards of the Bible, you know, thus not be a burden on society instead of acting contrary to the good moral standards which puts a burden on society; supporting them in prison, assuming their children, you know, and everything that goes into all the police work and social services that result from the fact that people are not living up to the best moral standards they could.” In Murdock v. Pennsylvania (1943), 319 U.S. 105, 108, 63 S.Ct. 870, 872, 87 L.Ed. 1292, 1296, the court stated that “[t]he hand distribution of religious tracts is an age-old form of missionary evangelism — as old as the history of printing presses.”
The question for consideration thus becomes whether the evangelistic activities of appellant constitute charitable purposes. The General Assembly has not defined what activities of an institution subject to R.C. 5709.12 and not R.C. 5709.121 constitute charitable purposes. However, in past cases we have held that “[i]n the absence of a legislative definition, ‘charity,’ in the legal sense, is the attempt in good faith, spiritually, physically, intellectually, socially and economically to advance and benefit mankind in general, or those in need of advancement and benefit in particular, without regard to their ability to supply that need from *120other sources, and without hope or expectation, if not with positive abnegation, of gain or profit by the donor or by the instrumentality of the charity.” (Emphasis added.) Planned Parenthood Assn. of Columbus, Inc. v. Tax Commr. (1966), 5 Ohio St. 2d 117, 34 O.O.2d 251, 214 N.E.2d 222, paragraph one of the syllabus. It is against this definition that appellant’s activities must be measured to determine if they constitute a charitable purpose.
In Herb Soc. of Am., Inc. v. Tracy (1994), 71 Ohio St.3d 374, 376, 643 N.E.2d 1132, 1134, we stated, “The dissemination of useful information to benefit mankind is, traditionally, charity.” In Battelle Mem. Inst. v. Dunn (1947), 148 Ohio St. 53, 60, 35 O.O. 9, 12, 73 N.E.2d 88, 92, we stated that “[generally, the dissemination of knowledge for the edification and improvement of mankind is regarded as a charitable object.” Likewise, in Am. Issue Publishing Co. v. Evatt (1940), 137 Ohio St. 264, 266, 18 O.O. 27, 28, 28 N.E.2d 613, 614, we held, “ ‘Charity’ has been broadly defined as that which benefits mankind and betters its condition. Hence it has often been held by the courts that organizations engaged in discouraging the consumption of intoxicants are promoting individual and social welfare and come within the definition of a charity.” In Am. Humanist Assn., Inc. v. Bd. of Tax Appeals (1963), 174 Ohio St. 545, 23 O.O.2d 210, 190 N.E.2d 685, we reversed a decision of the BTA that had denied exemption under R.C. 5709.12 to a not-for-profit corporation whose purposes were “to study and extend educational principles and ideals concerning human progress, values and welfare, and, in connection therewith, to publish magazines, books, pamphlets’and other forms of literature, and to engage lecturers in order that the purposes of the association may be accomplished.” The association’s properties were used for offices, conference and storage rooms, and an area where multilithing, addressing, and mailing were done.
The information disseminated by appellant attempts to encourage people to read the Bible and to live up to its moral standards. These efforts are a good-faith attempt to disseminate information to spiritually advance and benefit mankind in general. Under the definition of charity followed by this court, appellant’s activities constitute charitable purposes.
The General Assembly has used the phrase “used exclusively” as a limitation in both R.C. 5709.07 (houses used exclusively for public worship) and R.C. 5709.12 (property used exclusively for charitable purposes). In Moraine Hts. Baptist Church v. Kinney (1984), 12 Ohio St.3d 134, 135, 12 OBR 174, 175, 465 N.E.2d 1281, 1282, this court held that for purposes of R.C. 5709.07, the phrase “used exclusively for public worship” was equivalent to “primary use.” There is no indication that the phrase “used exclusively” as used in R.C. 5709.12 is to be interpreted differently than it is in R.C. 5709.07. Thus, when the BTA found that the primary use of the appellant’s property was for an evangelic purpose it was *121equivalent to the “exclusive use” being for evangelic purposes, which we have found to be charitable purposes.
Accordingly, for the reasons stated above, we find the decision of the BTA to be unreasonable and unlawful, and therefore we reverse it.

Decision reversed.

Douglas, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.
Moyer, C.J., Cook and Lundberg Stratton, JJ., dissent.